Citation Nr: 0423507	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Propriety in the reduction of the rating for lumbosacral 
spine arthritis to 20 percent, effective July 1, 2001.

2.  Entitlement to a current rating in excess of 20 percent 
for lumbosacral spine arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1941 to October 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision of the Denver Department of Veterans 
Affairs (VA) Regional Office (RO), which reduced the rating 
for lumbosacral spine arthritis from 30 to 20 percent, and 
reduced the rating for bilateral hand arthritis from 10 to 
zero percent (a January 2001 decision had notified the 
veteran of the proposed reductions).  The issue of the 
propriety in the reduction of the rating for bilateral hand 
arthritis to zero percent is not before the Board, as the RO 
restored the 10 percent rating for said disability (i.e., a 
separate 10 percent rating for each hand) in November 2001.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Hence, the only issues before the Board are those set forth 
on the preceding page.  

This case was previously before the Board in October 2003, 
when it was remanded for further development.  In March 2004, 
the veteran appeared for a personal hearing before a hearing 
officer at the RO.  In August 2004, the Board granted the 
veteran's motion to advance his appeal on the Board's docket.  

This appeal, in part, is REMANDED to the RO via the Appeals 
Management Center in Washington D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A January 2001 rating decision proposed to reduce the 
rating for lumbosacral spine arthritis from 30 to 20 percent; 
an April 2001 decision implemented the reduction, effective 
July 1, 2001; the decision did not result in a reduction of 
the veteran's combined rating (and compensation) for service 
connected disability.  

2.  The April 2001 rating reduction was based on an RO 
finding that there was clear and unmistakable error (CUE) in 
a January 2000 RO decision which increased the rating for 
lumbosacral spine arthritis to 30 percent (based on a 
formulation of 20 percent for moderate limitation of motion 
under Diagnostic Code (Code) 5292 combined with a 10 percent 
rating under Code 5285 for demonstrable deformity of the 
vertebral body of L1); it is not shown that the veteran 
sustained a lumbar spine fracture.  


CONCLUSION OF LAW

The January 2000 assignment of a separate 10 percent rating 
for demonstrable deformity of L1 was not supported by the 
evidence of record, and was inconsistent with controlling 
regulation, and the termination of such rating (and reduction 
of the combined rating for lumbar spine disability to 30 
percent) effective July 1, 2001, was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(a)(e), 3.500(b) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice in February 2004 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) issued in May 2004.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed, he is not prejudiced by any notice 
timing defect.  The claim was reviewed after the VCAA notice.  
He was notified (in the April 2001 decision, in a November 
2001 statement of the case (SOC), and in the May 2004 SSOC) 
of everything required, and has had ample opportunity to 
respond.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed.  He was advised by the 
February 2004 correspondence, and the May 2004 SSOC, that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The February 2004 correspondence and the SSOC, 
advised him of what the evidence must show to establish 
entitlement to an increased evaluation for lumbosacral spine 
arthritis, and what information or evidence VA needed from 
him.  While the veteran was not advised verbatim to submit 
everything he had pertaining to his claims (although the RO 
did request that he inform VA of "any other evidence or 
information that you think will support your claim . . ."), 
he was advised to submit, or provide releases for VA to 
obtain, any pertinent records.  Essentially, given the 
current posture of the claims, this was equivalent to 
advising him to submit everything pertinent.  Everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the Board directed additional 
due process development in the October 2003 remand.  VA has 
obtained all pertinent records.  Development is complete to 
the extent possible; VA's duties to notify and assist are 
met.  

Finally, it is noteworthy that the critical facts, i.e., that 
the veteran's L1 vertebra is not shown to have been 
fractured, but that he had been assigned a 10 percent 
additional rating for lumbar spine disability based on 
vertebral body deformity, are not in dispute.  The law is 
dispositive.  Hence, the Board finds it proper to proceed 
with appellate review.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  It is not prejudicial to the veteran for the 
Board to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  



Background

Historically, in a June 1946 rating decision the RO granted 
service connection for back arthritis, rated 10 percent, 
after VA examination in May 1946 showed diagnosis of 
"Arthritis (Infectious), Type infection not determined."  
Notably, the record is entirely negative for any indication 
that the veteran ever sustained a lumbar spine fracture.  

VA examination in November 1949 resulted in diagnosis of 
chronic lumbosacral back strain.  X-rays of the lumbar spine 
showed that the vertebrae appeared to have normal contour and 
texture.  On VA examination in November 1952, the examiner 
noted that X-rays of the back on a prior VA examination were 
negative for arthritic changes, and current X-rays were 
likewise negative for any evidence of bone or joint pathology 
of the spine.  The diagnosis was arthralgia, subjective, 
involving multiple joints, with arthritis not found.  

The veteran's claim for a rating in excess of 10 percent for 
lumbosacral arthritis was received by the RO in August 1999.  
An August 1999 VA outpatient record shows complaints of back 
and shoulder pain.  On examination, the veteran's low back 
area was nontender, it had a full range of motion, and there 
was no paravertebral muscle tenderness.  The diagnosis was 
probable diffuse degenerative joint disease.  X-rays showed 
lumbar scoliosis, and a compression deformity at the body of 
L1.  Ventral osteophytosis was observed throughout the lumbar 
spine, and there was disc space narrowing at all levels.  The 
impression was lumbar spine spondylosis.  

On VA examination in October 1999 the veteran recounted a 
long history of low back pain and "arthritis."  He 
complained of longstanding chronic low back pain, 
fatigability, and weakness.  Examination revealed that he 
experienced pain on all ranges of motion.  There was mild to 
moderate easy fatigability to resisted flexion and extension 
of the lumbar spine.  Contemporaneous X-rays were compared 
with the August 1999 X-rays, and showed unchanged mild 
scoliosis and moderate osteophytes at multiple levels.  There 
was mild disk space narrowing throughout the spine, and the 
impression was unchanged spondylosis.  The examination 
diagnosis was degenerative joint disease of the lumbosacral 
spine.  
In a January 2000 rating decision, the RO increased the 
rating for lumbosacral spine arthritis to 30 percent based on 
moderate limitation of lumbar spine motion (20%) "with 
demonstrable deformity of a vertebral body from facture 
(10%)."  

In a January 2001 decision, the RO, in pertinent part, 
proposed to reduce the rating for lumbosacral arthritis to 20 
percent, finding that the January 2000 decision was "clearly 
and unmistakably erroneous in assigning a 30 percent 
evaluation for arthritis, lumbosacral spine."  The RO noted 
that under Code 5285, a separate 10 percent evaluation may be 
assigned where fracture of a vertebra, with demonstrable 
deformity of the vertebral body, is shown.  In this case, the 
evidence of record was negative for a fracture of the spine.  
Accordingly, the RO held that a separate 10 percent rating 
under Code 5285 was inappropriate, and constituted CUE.  A 
rating reduction to 20 percent for the lumbar spine 
disability was proposed.  

In a January 2001 letter, the veteran notified the RO that he 
did not agree with the proposed reduction.  He reported that 
he had a compression deformity and was usually in pain.  In a 
January 2001 letter from the RO, the veteran was again 
advised of the proposed rating reduction.  

In the April 2001 decision here on appeal, the RO implemented 
the proposed rating reduction.  The decision again informed 
the veteran that assignment of a separate 10 percent rating 
under Code 5285 (for residuals of a fracture of a vertebra), 
constituted CUE as the evidence was negative for any spinal 
fracture.  

The veteran's spouse furnished a letter wherein she noted 
that there had been no improvement in his service-connected 
lumbar spine disability, and that he continued to experience 
pain and suffering that "he endures all the time."  In a 
May 2001 letter the veteran's representative contended that 
his January 2001 letter should have been construed as a 
request for a predetermination hearing, and thus the "final 
reduction must be withdrawn as the veteran's rights were 
clearly violated by the VA."  

The Board remanded the case to the RO in October 2003, 
directing in part that the veteran be scheduled for a 
hearing, as requested.  A hearing was held in March 2004, and 
the testimony of the veteran and his spouse primarily 
concerned the current severity of the lumbar spine 
disability.  

Legal Criteria and Analysis

Previous determinations which are final and binding are 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
The corrected decision will have the same effect as if it had 
been made on the date of the reversed decision.  Id.  

Where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e).  The 
beneficiary must be notified of the contemplated action, 
furnished detailed reasons for the proposed reduction, and 
given 60 days in which to present additional evidence and 30 
days to request a predetermination hearing for the purpose of 
showing that compensation should not be reduced.  

As a preliminary matter, the Board finds that the notice 
provisions under 38 C.F.R. § 3.105(e) do not apply in the 
instant case, as the reduction in the combined rating for the 
lumbar spine disability did not result in a reduction of his 
overall combined rating for compensation purposes.  (Although 
the April 2001 rating decision reduced the combined rating 
from 70 to 60 percent, a November 2001 rating decision 
restored the 70 percent rating, effective from August 2000.)  

In any event, given that the veteran received notice of the 
proposed rating reduction in a January 2001 rating decision, 
and was also advised of his rights at the time, the due 
process requirements for a reduction under any scenario are 
met.  38 C.F.R. § 3.105(e).  As noted, he has now been 
afforded a personal hearing on the propriety of the 
reduction.  

The veteran had been awarded a 10 % rating for demonstrable 
deformity of a vertebral body resulting from a vertebral 
fracture (under Code 5285).  The record is completely silent 
as to any fracture of the veteran's lower spine.  
Consequently, there was no factual or legal basis for 
assigning a separate 10 % rating under Code 5285.  
Accordingly, the termination of such rating (combined lumbar 
spine rating reduction) in April 2001 was consistent with the 
established facts and the governing regulation.  As the 
rating reduction process did not violate any procedural 
safeguards, the reduction was proper.  Where, as here, the 
law is dispositive and not the facts, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The appeal contesting the propriety in the reduction of the 
rating for lumbosacral spine arthritis to 20 percent, 
effective July 1, 2001, is denied.  


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
clinical findings that have been reported are not 
sufficiently complete to allow for rating under all 
potentially applicable criteria.  The most recent VA 
examination assessing the veteran's service-connected lumbar 
spine disability was in October 1999.  In other words, there 
is no competent and comprehensive evidence as to the current 
status of the lumbosacral spine arthritis.  Furthermore, the 
VA examiner who performed the examination expressly noted 
that there were no medical records for review in conjunction 
with the examination.  In a February 2004 written statement 
from his spouse, and at the March 2004 hearing, it was 
alleged the veteran's lumbar spine symptoms have 
substantially increased in severity since the most recent VA 
examination.  To assure a fair adjudication of the veteran's 
claim, further development of medical evidence is required.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. §§ 3.326(a), 3.327(a).  

The nature of the veteran's lumbar spine disability is such 
as to suggest ongoing treatment.  Any outstanding reports of 
treatment for a lumbar spine disability may contain 
information pertinent to the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
low back disability from January 2004 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain reports of VA 
treatment for a lumbar spine disability 
which are not already associated with the 
claims file.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his lumbar spine disability.  
His claims file and copies of the 
previous and the revised criteria for 
rating disorders of the spine, including 
disc disease, must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests or 
studies must be completed.  The 
examination should include range of 
motion studies of the lumbar spine, with 
consideration of any complaints of pain 
and of further limitation of motion due 
to pain.  All functional limitations 
resulting from the lumbar spine 
disability are to be identified.  It 
should also be noted whether the low back 
disability has resulted in incapacitating 
episodes (as defined in the revised 
rating criteria), and if so, the 
frequency and duration of such 
episode(s).  The examiner should discuss 
the effect the lumbar spine disability 
has upon the veteran's daily activities.  
The examiner must explain the rationale 
for all opinions given.  

3.  The RO should then review the claim 
of entitlement to a current rating in 
excess of 20 percent for lumbosacral 
spine arthritis.  If it remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



